IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED

MARLON L. SAPP,

              Appellant,

 v.                                                       Case No. 5D17-2487

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed February 9, 2018

Appeal from the Circuit Court
for Brevard County,
John M. Harris, Judge.

Marlon L. Sapp, Orlando, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Marlon Sapp appeals an order prohibiting any future pro se filings in the circuit

court. We affirm the imposition of the order but reverse and remand for a corrected order

limited to filings related to Sapp’s current incarceration and related judgment, conviction,

and sentence.

       Sapp is serving a twenty-five-year prison sentence. Since his incarceration, he has

filed at least thirty-six pro se cases against various defendants. 1 The trial court issued an


       1  The trial court classified Sapp’s claims in the thirty-six cases as “vague baseless
civil rights claims against numerous judges, law enforcement officers, police departments,
order to show cause as to why Sapp should not be prohibited from filing any further pro

se pleadings in the thirty-six pending cases and in any future cases seeking affirmative

relief, without representation by a Florida Bar certified attorney. Sapp responded that it

was not his intent to waste the court’s finite resources, he believed he had legitimate

bases for his claims, and his claims were not frivolous.

        The trial court proceeded to issue an “Order Barring Plaintiff from Filing Pro Se

Pleadings and Actions Seeking Affirmative Relief in the Above Cases and Future Cases”

referencing the same thirty-six cases as the order to show cause. The court found that

Sapp’s response to the order to show cause lacked merit, his filings constituted an abuse

of procedure, and his claims were all “baseless as a matter of law.” The order also

prohibited Sapp from filing pro se pleadings in “any of his other cases which have ever

been pending” and in “any future cases in which [Sapp] seeks affirmative relief as a

plaintiff.”

        A trial court’s order prohibiting further pro se filings from a litigant is reviewed for

abuse of discretion. Brinson v. State, 215 So. 3d 1260, 1261 (Fla. 5th DCA 2017). “When

a pro se litigant files frivolous law suits or pleadings in a lawsuit, the court has the authority

to restrain such a litigant from abusing the legal system and prevent him from abusing,

annoying, or harassing those against whom such suits or pleadings have been filed.”

Balch v. HSBC Bank, USA, N.A., 128 So. 3d 179, 181 (Fla. 5th DCA 2013); see also

Jackson v. Fla. Dep’t of Corr., 790 So. 2d 398, 402 (Fla. 2001) (“[T]he constitutional right

of access to courts does not ‘guarantee inmates the wherewithal to transform themselves




the Office of the State Attorney, etc.” and noted that Sapp alleged the “exact same
allegations” in most of the lawsuits.


                                                2
into litigating engines.’” (quoting Jackson v. Fla. Dep’t of Corr., 790 So. 2d 381, 387 (Fla.

2000))).

       Sapp relies on Brinson to argue that the circuit court’s order was overbroad

because it prohibits future pro se filings unrelated to his current pending cases. 215 So.

3d 1260. In Brinson, the defendant filed eight postconviction collateral attacks to his

judgment, conviction, and sentence. Id. at 1261. This Court held that it was within the trial

court’s discretion to prohibit future pro se filings related to the defendant’s conviction and

sentence, whether related to his criminal case “or in any other case.” Id. However, this

Court also held that the trial court abused its discretion in issuing a blanket order

prohibiting the defendant “from filing any pro se pleadings, motions, or petitions in any

case in the Seventh Judicial Circuit, St. Johns County, even if completely unrelated to”

the defendant’s judgment, conviction, or sentence. Id. We concluded that the order

prohibiting further pro se filings was overbroad, particularly because the order to show

cause only provided that the ban would apply to the defendant’s challenges to his

conviction and sentence, and it did not provide that it would apply in cases unrelated to

his criminal conviction. Id.

       While we recognize that the prohibition against further pro se filings is a drastic

step, the prohibition is warranted in Sapp’s case. Sapp has filed over thirty-six civil actions

against a host of defendants. The Florida Supreme Court has held that it is sometimes

appropriate to “sanction petitioners who abuse the legal process by requiring them to be

represented by counsel in future actions.” Lussy v. Fourth Dist. Court of Appeal, 828 So.

2d 1026, 1027 (Fla. 2002). This Court has also deemed it appropriate to prohibit future

pro se appeals and impose restraints on pro se litigants “when one person, by his

activities, upsets the normal procedure of the court so as to interfere with the causes of


                                              3
other litigants.” Platel v. Maguire, Voorhis & Wells, P.A., 436 So. 2d 303, 304 (Fla. 5th

DCA 1983). Requiring representation by counsel in future cases does not equate to the

complete denial of access to courts. Id. Additionally, such a restraint is within the

judiciary’s “inherent power to prevent abuse of court procedure.” Id.

       Because Sapp has filed numerous frivolous cases in the lower court, the trial court

properly exercised its “inherent power to prevent abuse of court procedure” by prohibiting

further pro se filings in the circuit court. See id. However, in accordance with Brinson, we

reverse and remand for correction of the order to limit the prohibition to cases and causes

of action relating to Sapp’s current incarceration and associated judgment, conviction,

and sentence.

       AFFIRMED IN PART; REVERSED IN PART; REMANDED.

COHEN, C.J., BERGER and WALLIS, JJ., concur.




                                             4